IN THE SUPREME COURT OF THE STATE OF DELAWARE

 QUENTIN JONES,                            §
                                           §     No. 241, 2021
       Defendant Below,                    §
       Appellant,                          §     Court Below: Superior Court
                                           §     of the State of Delaware
       v.                                  §
                                           §     Cr. ID. No. 1502002252
 STATE OF DELAWARE,                        §
                                           §
       Appellee.                           §

                            Submitted: March 2, 2022
                             Decided: April 18, 2022

Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                     ORDER

      On this 18th day of April 2022, upon consideration of the parties’ briefs and

the record on appeal, it appears to the Court that:

      (1)    The Appellant, Quentin Jones, appeals the Superior Court’s denial of

his Motion to Withdraw a No Contest Plea to two counts of Rape in the Fourth

Degree. Jones claims that the Superior Court erred in denying his motion for three

reasons: 1) his plea was not knowing, intelligent, and voluntary; 2) he had a valid

claim of legal innocence; and 3) his counsel was inadequate when he entered the

plea. For the reasons that follow, we have concluded that the Superior Court’s

judgment should be affirmed.
          (2)    The victim in this case, A. R.-S.,1 was approximately seven years old

when Jones allegedly abused her. At that time, A. R.-S. resided with her father,

Antoine Ross, along with Ross’s wife and daughter. Jones resided in an RV on the

property of Ross’s home. A. R.-S. confided to relatives that Jones had touched her

inappropriately and raped her. A. R.-S.’s mother called a Division of Family

Services hotline and reported Jones’s alleged actions. Jones was initially indicted

on two counts of Rape in the First Degree and one count of Unlawful Sexual Contact

in the First Degree. A trial on those charges was held in Superior Court.

          (3)    At trial, there was some conflicting testimony as to who abused the

victim. In an interview with a representative of the Child Advocacy Center of

Delaware, A. R.-S. first accused her brother of inappropriately touching her, then

clarified that Jones committed the acts alleged. At trial, A. R.-S. testified that it was

Jones who abused her.                The jury found Jones guilty, and he received life

imprisonment sentences for both Rape First Degree charges.

          (4)    This, however, was not the end of Jones’s case. The Superior Court

vacated Jones’s conviction because the State failed to disclose the nature of a

witness’s bargain for a reduced sentence in exchange for his testimony against Jones.

          (5)    After his conviction was vacated, Jones decided to consider accepting

a plea offer made by the State. The State offered Jones the opportunity to plead


1
    Initials are being used to protect the victim’s identity.
                                                     2
nolo contendere to two charges of Rape in the Fourth Degree, with the understanding

that his probation (on another case) would be violated and a nolle prosequi would

be entered on the Unlawful Sexual Contact charge. The State agreed to recommend

a sentence of 15 years at Level V, suspended after five years, followed by periods of

Level IV and Level III probation as to one of the Rape Fourth Degree charges, and

15 years at Level V suspended for Level III as to the other. It also recommended

that Jones be discharged unimproved on the VOP.                  Imposition of these

recommended sentences by the court would result in Jones’s release for time served.

         Jones’s attorney urged him to take the State’s offer. In a letter dated July 1,

2020, defense counsel relayed the State’s plea offer to Jones, explaining: “That

means as soon as you enter the plea, you would be released from jail and only have

probation to do.”2 Defense counsel further urged Jones: “I want you to strongly

consider the plea offer because it puts this chapter behind you and allows you to

have a life on the outside—away from prison” and additionally articulated that while

Jones would have to contend with the sex offender registry and other conditions, he

would be “out and can have a good life.”3 Jones decided to accept the State’s offer.

         (6)    The plea agreement was presented to a Superior Court Judge and

Jones’s plea of nolo contendere to the two Rape Fourth Degree charges was



2
    App. to Opening Br. at A721.
3
    Id.
                                            3
accepted. After accepting Jones’s plea, however, the judge indicated a hesitancy to

impose the recommended sentence. The judge stated: “I have to tell all counsel,

this proposal gives me a great deal of trouble.”4 He continued: “Counsel, if we are

going to immediate sentencing here today, I am not doing what is being proposed to

me here. I am going to do something that is substantially different from that.” 5

After further discussion, defense counsel requested that sentencing be continued so

that counsel could submit some additional information for the court’s consideration.

The court granted that request and sentencing was continued to a later date.

       (7)     Following the hearing, defense counsel wrote to Jones and expressed

disappointment and surprise at what had occurred after the acceptance of Jones’s

nolo contendere plea. Defense counsel then filed a motion to withdraw Jones’s

plea, which was denied.

       (8)     Jones’s relationship with defense counsel deteriorated.                    Defense

counsel filed a motion to withdraw as Jones’s counsel, and Jones filed a motion to

disqualify his counsel. 6 Both motions were granted. Jones was assigned new

counsel. His new counsel filed a second motion to withdraw his plea, which was

also denied. Sentencing was then scheduled, and the court imposed sentences



4
  Id. at A589.
5
  Id. at A597.
6
  It should be noted that attorney Tasha Stevens informed the trial court that she was only involved
in Jones’s case for the purpose of trial preparation but was included in the granting of the motions
to withdraw and disqualify.
                                                 4
requiring Jones to serve ten years of unsuspended Level V time followed by

probation.

         (9)    Jones challenges the Superior Court’s denial of his second motion to

withdraw the plea. We review the denial of a motion to withdraw a plea for abuse

of discretion.7

         (10) Superior Court Rule 32(d) provides that when a motion to withdraw a

plea of nolo contendere is made before sentence is imposed, the Superior Court may

permit the plea to be withdrawn for any fair and just reason. We have developed a

test of five factors to be considered in deciding whether the withdrawal of such a

plea should be permitted:

                (1) the procedure of the colloquy; (2) whether the plea was
                intelligent, knowing, and voluntary; (3) whether the
                defendant had a basis to assert legal innocence; (4)
                whether the defendant had adequate legal counsel
                throughout the proceedings; and (5) whether the State
                would be prejudiced or the court would be unduly
                inconvenienced if the defendant were permitted to
                withdraw his guilty plea.8

These “are not factors to be balanced; indeed, some of the factors of themselves may

justify relief.”9 Jones rests his case on the second, third, and fourth factors.

         (11) Jones first argues that the statements made by his counsel in the above-



7
    Lane v. State, 918 A.2d 338, 2006 WL 3703683, at *1 (Del. Dec. 18, 2006) (ORDER).
8
    McNeill v. State, 2002 WL 31477132, at *1 (Del. Nov. 4, 2002) (ORDER).
9
    Scarborough v. State, 938 A.2d 644, 649 (Del. 2007).
                                               5
discussed letter before he accepted the State’s plea offer are a promise by counsel

that he would receive the sentences recommended in the plea agreement. He argues

that the court’s imposition of ten years of unsuspended Level V time rather than the

recommended five years renders his plea not knowing, intelligent, and voluntary.

When considering whether a plea was knowingly, intelligently, and voluntarily

made, this Court has concluded that “[i]n the absence of clear and convincing

evidence to the contrary, [the defendant] is bound by his answers on the Truth-in-

Sentencing Guilty Plea Forms and by his testimony prior to the acceptance of the

guilty plea.”10 A defendant’s statements to the Superior Court during a guilty plea

colloquy are presumed to be truthful.11

       (12) We do not find that the statements in defense counsel’s letter render

Jones’s plea not knowing, intelligent, and voluntary. During the plea colloquy, the

trial court carefully explained to Jones that no matter what the terms of his plea

agreement might be, the trial court could give him a greater sentence. Jones

asserted to the trial court that he knew he could receive a greater sentence. He also

acknowledged that he had reviewed the Truth-in-Sentencing form with counsel and

approved its contents. Jones unconvincingly argues that his belief about what his

sentence would be and could be existed simultaneously. Jones’s discussion with


10
   Savage v. State, 2003 WL 214963, at *2 (Del. Jan. 31, 2003) (ORDER) (citing Somerville v.
State, 703 A.2d 629, 632 (Del. 1997)).
11
   Somerville, 703 A.2d at 632.
                                             6
the trial court should have alerted him to the inaccuracy of his belief that his sentence

would definitely be time served. Jones has not provided clear and convincing

evidence to rebut his testimony during the plea colloquy or his acceptance of the

Truth-in-Sentencing form.

       (13) Jones next argues that he has a basis on which to assert legal innocence.

When considering an assertion of legal innocence, this Court has held that

“conclusory allegations of innocence are not sufficient to require withdrawal of a

guilty plea, especially when the defendant has admitted his guilty [sic] in the plea

colloquy.”12 Furthermore, denial of a motion to withdraw in the face of “reference

to inconsistencies in the prosecution’s case” is not an abuse of discretion.13

       (14) By pleading nolo contendere, Jones did not admit that he committed

the offenses he was accused of, and there was some conflicting evidence presented

at trial as to Jones’s guilt. However, the State presented strong evidence of Jones’s

guilt, namely the victim’s testimony. As this Court has stated before, “a victim’s

testimony alone, concerning alleged sexual contact, is sufficient to support a guilty

verdict if it establishes every element of the offense charged.” 14 In making its

decision, the Superior Court concluded that Jones’s innocence claim was just “his




12
   Savage, 2003 WL 214963, at *2 (internal quotation marks omitted).
13
   Barksdale v. State, 2016 WL 2585892, at *2 (Del. Apr. 6, 2016) (ORDER).
14
   Hoyle v. State, 2008 WL 361139, at *2 (Del. Feb. 11, 2008) (ORDER) (quoting Farmer v. State,
844 A.2d 297, 300 (Del. 2004)).
                                              7
take on the facts of the case” and noted that while “charges of rape with little

extrinsic evidence can be difficult . . . the victims [sic] evidence was clear and

convincing.”15 We do not find this conclusion to be an abuse of discretion.

       (15) Jones also argues that he lacked adequate legal counsel at the time of

the plea process. When considering the adequacy of legal counsel, this Court’s

review is “subject to a strong presumption that counsel’s conduct was professionally

reasonable.”16 This Court has established two elements for finding that an attorney

was ineffective in this context. 17       First, a defendant must demonstrate that

“counsel’s actions fell below an objective standard of reasonableness.”18 Second,

a defendant must demonstrate that “there exists a reasonable probability that, but for

counsel’s unprofessional errors, [the defendant] would have chosen to proceed to

trial.”19 Furthermore, this Court has explained that when a judge is acting in the

role of a factfinder, the judge “is the sole judge of credibility and therefore, this Court

will not disturb conclusions of fact made by the Trial Judge when supported by

competent evidence.”20

       (16) In order to demonstrate that his counsel was inadequate, Jones must



15
   Opening Br. Ex. B at 2.
16
   Barnett v. State, 2007 WL 1314664, at *2 (Del. May 7, 2007) (ORDER) (internal quotation
marks omitted).
17
   Id.
18
   Id.
19
   Id.
20
   Id. (internal quotation marks omitted).
                                            8
rebut a presumption that defense counsel’s actions were reasonable.21 Jones argues

that defense counsel’s “written promise”22 to him meant that he was not provided

with effective counsel during the pleading stage.     This claim is undermined,

however, by Jones’s acknowledgement during the plea colloquy that he could be

sentenced to up to 15 years of Level V time on each Rape Fourth Degree charge.

He also told the court that he was satisfied with his counsel’s representation.

Therefore, it was not an abuse of discretion for the Superior Court to decide that

defense counsel’s conduct was adequate and not unreasonable.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                     Justice




21
     Id.
22
     Opening Br. at 28.
                                        9